Title: John Adams to James Lovell, 12 December 1784
From: Adams, John
To: Lovell, James


        
          My dear Sir
          Auteuil near Paris Dec. 12. 1784
        
        I am ashamed to confess that your Letter of the 5. of July is unanswered. But my dear Sir, I have been So roughly handled by various Climates, Voyages Journeys, Scurveys and Fevers, and So tossed about from Post to Pillar, by the Business assigned me from time to time, and amidst all this, So overloaded with Business, that I have

for Sometime past, been constrained to prefer Indolence and Ease to every other Consideration. I have been in Such a State of ill health, that I had no Power to do any Thing which affected me very Sensibly with Pleasure or Pain, without being made Sick as Dr Witherspoon told me, he once was. even a chearfull Conversation cost him Days of Sickness. He found he Said, “that he had no Buzziness to be wutty.”
        I rejoice in your Appointment to the Naval Office. and in every Thing that can contribute to the Happiness of your Family, but the Lord have Mercy on all the Friends of Portias Husband, if they wait for him to have Power to do them good. Whatever Powers have been intrusted to him to Serve the Publick, he never yet had any to Serve his Friends, and most assuredly never will, any further than they merit as Friends to the Public. Even this has been withheld from him, even in his own Sphere, where he ought to have had it. There are a few Persons half a dozen or half a Score, and Mr Lovewell is one of them, who should instantly be made great and rich or at least easy, if he had the Power, who now are the reverse. But too much of this.
        Your desire to Serve the Deaf and Dumb is consistent with the inborn Humanity of your Character, And my Conscience accuses me of Misanthropy for having neglected So long to do what you request.
        There is at Paris a Singular Character, the Abby “L’Epee[”] whose Genius has created a Method of teaching the Deaf and Dumb to write and read, which he practices with astonishing Success, to a numerous Academy I hope to carry Mr Jackson and Mr Tracy to see this marvellous Accademy on tuesday next, and will Send by them all of those Books you request, which I can procure. I will also Send you the Abby L’Epees book “La veritable maniere d’instruire les Sourds et Muets confirmée par un longue Experience.” I have written to London and Amsterdam, to have those Books sent you, if to be found in either.
      